Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 2, 2017

                                     No. 04-17-00183-CV

      IN THE MATTER OF J.M.L., J.L.B., E.L., R.M.B., AND M.E.L., CHILDREN,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-PA-02870
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
      Appellant Juan T.’s motion for extension of time to file his appellant’s brief is granted.
We order appellant Juan T. to file his appellant’s brief by May 21, 2017.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court